Case: 21-20309     Document: 00516268068          Page: 1    Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 5, 2022
                                   No. 21-20309                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Patricia Ann Garcia,

                                                         Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-832-3


   Before Higginson, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Appellant pleaded guilty to one count of false information and hoaxes
   for repeatedly calling 911 to falsely report that her neighbors, with whom she
   was feuding, were committing drug and federal firearms offenses. 18 U.S.C.
   § 1038(a). Those neighbors were eventually killed by law enforcement


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20309      Document: 00516268068           Page: 2    Date Filed: 04/05/2022




                                     No. 21-20309


   executing a “no-knock” warrant connected with (but executed weeks after)
   Appellant’s false reports. On motion by the United States, the district court
   imposed an above-Guidelines sentence of imprisonment for forty months.
   Appellant now challenges the substantive reasonableness of that sentence, to
   which she objected, claiming the district court (1) gave significant weight to
   an irrelevant or improper factor, and (2) incorrectly balanced the proper
   sentencing factors. We disagree and AFFIRM.
          This court reviews the reasonableness of a sentence for an abuse of
   discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Review of an above-
   Guidelines sentence for substantive reasonableness is “highly deferential,
   because the sentencing court is in a better position to find facts and judge
   their import under the § 3553(a) factors.” United States v. Fraga, 704 F.3d
   432, 439 (5th Cir. 2013) (quoting United States v. Hernandez, 633 F.3d 370,
   375 (5th Cir. 2011)); accord Gall, 552 U.S. at 51 (“The fact that the appellate
   court might reasonably have concluded that a different sentence was
   appropriate is insufficient to justify reversal of the district court.”). Indeed,
   “[e]ven a significant variance from the Guidelines does not constitute an
   abuse of discretion if it is ‘commensurate with the individualized, case-
   specific reasons provided by the district court.’” United States v. Diehl, 775
   F.3d 714, 724 (5th Cir. 2015) (quoting United States v. McElwee, 646 F.3d 328,
   338 (5th Cir. 2011)).
          Two points make clear that we are not faced with a substantively
   unreasonable sentence. First, the district court did not consider either an
   irrelevant or improper factor. Courts are expected to consider “the nature
   and circumstances of the offense,” as well as the need for the sentence to
   “reflect the seriousness of the offense,” “promote respect for the law,” and
   “provide just punishment.” 18 U.S.C. § 3553(a). That is precisely what the
   district court did. There is no dispute that Appellant repeatedly and falsely
   told law enforcement that her neighbors were drug dealers, that they were



                                          2
Case: 21-20309       Document: 00516268068         Page: 3   Date Filed: 04/05/2022




                                    No. 21-20309


   using drugs, that they had “machine guns,” and that there was a hostage
   situation involving Appellant’s fictional daughter. Mindful of this, the
   district court concluded that Appellant’s offense was not “thoughtless” but
   rather a “callous,” “sophisticated attempt to use 911 as a weapon.” No
   reading of the record can support Appellant’s apparent belief that her
   sentence rested upon unwarranted “conjecture” about what she
   “intended,” and the district court made clear that it was not considering the
   eventual death of her neighbors. Instead, the district court correctly focused
   on the obvious: Appellant tried to create an armed standoff between her
   neighbors and law enforcement on the evening she made her false reports.
   Under no circumstance could this reasonably be characterized as irrelevant
   or improper. Cf., e.g., United States v. Roush, 466 F.3d 380, 389 (5th Cir.
   2006) (vacating sentence where district court justified below-Guidelines
   deviation on an irrelevant consideration).
          Neither does United States v. Mathes, 759 F. App’x 205 (5th Cir.
   2018), bear the weight of Appellant’s reading. There, the district court
   erroneously predicated an upward variance on the belief that the appellant
   benefitted at sentencing from the dismissal of a firearm charge. Mathes, 759
   F. App’x at 210. Not only was this wrong as a matter of fact, but there could
   be no legitimate claim that dismissal based on innocence provides a
   reasonable basis for an upward variance under 18 U.S.C. § 3553(a). Id. This
   is a vastly different case.
          Second, we see no abuse of discretion in the district court’s balance of
   the sentencing factors. Beyond the nature and circumstances of the offense,
   the district court noted Appellant’s progressively escalating criminal




                                         3
Case: 21-20309        Document: 00516268068              Page: 4       Date Filed: 04/05/2022




                                         No. 21-20309


   history, 1 her perceived lack of remorse, 2 as well as “the need . . . to deter
   others from this kind of conduct.” Each consideration is more than
   appropriate; it was expected. 18 U.S.C. § 3553(a)(1)–(2). The district court
   thereby laid the individualized, case-specific foundation on which an above-
   Guidelines sentence is justified. See, e.g., United States v. Sanchez-Ramirez,
   497 F.3d 531, 535 (5th Cir. 2007) (per curiam) (affirming above-Guidelines
   sentence where “the district court deviated upwards because it felt that the
   facts in this case were more egregious than . . . normal”); Diehl, 775 F.3d at
   724. We will neither reweigh the sentencing factors nor substitute our
   judgment for that of the district court. United States v. Hernandez, 876 F.3d
   161, 167 (5th Cir. 2017) (per curiam).
           AFFIRMED.




           1
             While on bond, Appellant was arrested for driving while intoxicated after crashing
   into a parked vehicle and tested positive for cocaine.
           2
            After law enforcement killed Appellant’s neighbors, Appellant complained that
   she was “getting tired” of mourners conducting candlelight vigils and blocking the road.
   These facts speak more loudly than Appellant’s written “acceptance of responsibility.”




                                                4